Citation Nr: 1315199	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  09-29 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to service connection for a right ankle disorder.

2. Entitlement to service connection for a left knee disorder.

3. Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD), gastritis, and a peptic ulcer.

4. Entitlement to service connection for a bilateral hip disorder.

5. Whether the reduction in evaluation from 40 percent to 20 percent for a cervical disc disability was proper. 

6. Entitlement to an increased disability rating, greater than 40 percent, for a cervical disc disorder. 




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to May 1989.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Buffalo, New York. 

The Veteran is in receipt of a 100 percent combined schedular disability evaluation, effective June 2012.

Although this matter was certified for review, in part, as involving the Veteran's claim of service connection for a peptic ulcer, also characterized as gastroesophageal reflux disease (GERD), the Veteran has been diagnosed as having several gastrointestinal disorders during the pendency of the appeal, to include gastritis and H. pylori infection. The law requires that the issue must be broadened and characterized as one of service connection for a gastrointestinal disorder. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a health disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).


The Board is presently reinstating the Veteran's 40 percent disability rating of her cervical spine disorder based on procedural due process error which was inadvertently not noted during the Board's May 2011 review. However, the Board has determined that the January 2009 rating decision, reducing the 40 percent rating for a cervical spine disorder to 20 percent, was void ab initio. The rating will be reinstated, and the RO/AMC will be directed to conduct further corrective action. 
Because the Board's present action effectively alters the cervical spine disability rating since inception of the claim, the appeal regarding an increased rating for a cervical spine disorder will be remanded for readjudication. 

In a May 2011 Decision and Remand, the Board, in pertinent part, granted the Veteran's respective applications to reopen claims of service connection for a right ankle disorder, and a left knee disorder. In the same document, the RO remanded the reopened claims, along with the other issues currently on appeal, to the Appeals Management Center (AMC) for further development. As the Board will grant restoration of the 40 percent rating for a cervical spine disorder, the Board need not discuss the RO's compliance with the Board's Remand instructions regarding that particular claim. As will be discussed in the Remand portion of this decision, the Board finds that the AMC did not fully comply with the Board's May 2011 Remand instructions regarding the Veteran's claim for service connection for a right ankle disorder, a left ankle disorder, a bilateral hip disorder, and a gastrointestinal disorder, and will remand those issues for further development. Stegall v. West, 
11 Vet. App. 268 (1998). 

In the May 2011 Decision and Remand, the Board also remanded claims for service connection for fibromyalgia, migraines, and radiculopathy of the upper and lower extremities. In a subsequent September 2012 rating decision, the AMC granted the aforementioned claims. As the September 2012 rating decision fully granted the Veteran's claims for service connection for fibromyalgia, migraines, and radiculopathy of the upper and lower extremities, those particular claims are no longer in appellate status and are not before the Board.  



The issues of an increased rating for a cervical spine disorder submitted in February 2007; and the issues of service connection for a right ankle disorder, a left knee disorder, a gastrointestinal disorder, and a bilateral hip disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

Prior to the issuance of the January 2009 rating decision, reducing the 40 percent rating for a cervical spine disability to 20 percent, effective February 1, 2009, the Veteran was not provided with the required notice, advising the Veteran that she had 60 days to present additional evidence to show that compensation payments should have been continued at their then present level and advising the Veteran of her right to request a predetermination hearing within 30 days.


CONCLUSION OF LAW

Because the portion of the January 2009 rating decision, reducing the 40 percent schedular rating for a cervical spine disability to 20 percent, was issued despite the RO's lack of adherence to the applicable procedural requirements, it was void ab initio and the criteria for restoration of the 40 percent rating have been met.
38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.105 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."), and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2002 & Supp. 2012); see also 38 C.F.R. § 19.7 (2012) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

However, the VCAA duties to notify and assist do not apply where the issue is a reduction in rating. The VCAA duties are only triggered by the receipt of a new "application" or claim. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b), (c). In the case of a reduction, there has been no application or claim, so the VCAA is inapplicable. 



However, there are specific particularized notice requirements which apply to a reduction in rating. The procedural safeguards afforded to the claimant in a reduction case are set forth under 38 C.F.R. § 3.105(e), and are required to be followed by VA before issuing any final rating reduction. See Brown v. Brown, 
5 Vet. App. 413, 418 (1993). These specific notice requirements take precedence over the more general notice requirements found in the VCAA. The Court has referred to "the canon of interpretation that the more specific trumps the general." See Zimick v. West, 11 Vet. App. 45, 51 (1998) ("a more specific statute will be given precedence over a more general one . . . .") (quoting Busic v. United States, 446 U.S. 398, 406 (1980)); see also Kowalski v. Nicholson, 19 Vet. App. 171, 176-77 (2005). 

Procedurally, where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating decision proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons. In addition, the RO must notify the veteran that he or she has 60 days to present additional evidence showing that compensation should be continued at the present level. The veteran must be informed that he or she may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice. 38 C.F.R. § 3.105(i). If no additional evidence is received within the 60-day period and no hearing is requested, final rating action may be taken and the award may be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires. 38 C.F.R. § 3.105(e).

Analysis

In a rating decision dated June 18, 2008, issued to the Veteran on July 1, 2008, the RO advised the Veteran that it was proposing to reduce the 40 percent rating assigned for her cervical spine disability to 20 percent. In an attached letter, dated July 1, 2008, the RO again informed the Veteran that it was proposing to reduce the rating assigned for her cervical spine disability from 40 percent to 20 percent. 


In the July 1, 2008 letter, the RO advised the Veteran that, if she did not agree with the RO's decision, she had one year from the date of the letter to appeal the decision. The RO did not advise the Veteran in either the June 18, 2008 rating decision or the July 1, 2008 letter that she had 30 days to request a predetermination hearing and 60 days to present additional evidence showing that compensation should have been continued at its then current level. Moreover, the record contains no indication that the RO subsequently issued any notice, advising the Veteran of her rights to attend a predetermination hearing and to submit additional evidence, as required under 38 C.F.R. § 3.105. The procedural safeguards afforded to the claimant in a reduction case are required to be followed by VA before issuing any final rating reduction. See Brown, 5 Vet. App. at 418. 

The Board has carefully considered on this review whether the reduction should be sustained on the basis that the Veteran had, or should have had, actual knowledge of her due process rights and an opportunity to exercise them. In this determination, as in all of its decision-making, the Board is required by law to afford the Veteran the benefit of the doubt. 

Although in its January 2009 letter, the RO noted that it had provided the Veteran was a predetermination letter in January 2008, it is unclear on this record whether the Veteran was aware of the "detailed reasons" for the proposed reduction mandated by 38 C.F.R. § 3.105(e). Although she requested and apparently obtained a Decision Review Officer hearing, the Board is unable to find that the hearing was or was not conducted by personnel who did not participate in the proposed adverse action and who would bear the decision-making responsibility, as mandated by 38 C.F.R. § 3.105(i). 

Therefore, the portion of the January 2009 rating decision, reducing the 40 percent rating assigned for the Veteran's cervical spine disability to 20 percent, is void ab initio, and the 40 percent rating must be restored.  



ORDER

The appeal is granted, and the 40 percent disability rating for a cervical spine disability is restored.


REMAND

In the May 2011 Remand, the Board directed that the AMC provide an orthopedic examination to determine the nature and etiology of the Veteran's claimed right ankle, left knee, and bilateral hip disorders. 

Specifically, the Board directed that a VA examiner provide an orthopedic examination and determine, based on the evidence of record, whether the Veteran's claimed orthopedic disorders were caused by or resulted from any in-service event, or were secondary to or aggravated by the Veteran's service-connected disabilities. 

The Veteran underwent a July 2012 VA medical examination to determine the nature and etiology of a claimed fibromyalgia disorder, and a June 2012 neurological examination to determine the natures and etiology of the Veteran's claimed radiculopathy disorders. The AMC also provided the Veteran with an orthopedic examination; however, in this examination, the VA orthopedic examiner only examined the Veteran to determine the current severity of the Veteran's service-connected cervical spine disability. 

In May 2011, the Board did not specifically request that the AMC provide the Veteran with an orthopedic examination to determine the nature and etiology of the claimed bilateral hip disorder. Yet, as noted above the Board directed that the AMC provide an orthopedic examination to determine the nature and etiology of the claimed left knee disorder. 

The record indicates that the AMC did not provide the directed examination. Instead, in November 2012, the AMC directed that the VA examiner who provided the July 2012 VA fibromyalgia examination provide a medical opinion regarding the natures and etiology of both the claimed bilateral hip and left knee disorders. In the November 2012 VA medical opinion, the VA fibromyalgia examiner wrote that it was at least as likely as not that the claimed disorders were related to an in-service illness. Yet, in explaining this opinion, the VA examiner did not specifically diagnose any bilateral hip or left knee disability. However, in the November 2011 VA medical opinion, the VA fibromyalgia examiner noted that a May 2009 hip X-ray and an August 2009 left knee X-ray were essentially normal. The VA fibromyalgia examiner also noted that, during the July 2012 fibromyalgia examination, the VA fibromyalgia examiner found that the Veteran's trochanters on the right knee were tender, but that the trochanters on the left knee were not tender. The VA fibromyalgia examiner wrote that the Veteran was service connected for fibromyalgia which was "wide spread pain." Therefore, because the Veteran's hips and left knee "hurt," the VA fibromyalgia examiner found that the wide-spread pain caused by the Veteran's fibromyalgia "could" result in the bilateral hip and left knee pain the Veteran claimed to be experiencing. 

Based on the VA fibromyalgia examiner's November 2012 medical opinion, in a November 2012 SSOC, the AMC denied the Veteran's claims for a bilateral hip and left knee disorder, finding that the Veteran's bilateral hip and left knee symptomatology appeared to be part of the Veteran's already service-connected fibromyalgia disability.

While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board must assess medical evidence and is not compelled to accept a physician's opinion. See Wilson v. Derwinski, 2 Vet. App. 614 (1992). The November 2012 VA medical opinion, apparently offered in lieu of a complete VA orthopedic examination report, is inadequate in determining the nature and etiology of any current bilateral hip and left knee disorder. 

In both the July 2012 VA fibromyalgia examination report and the November 2012 VA medical opinion, the fibromyalgia VA examiner gave no indication of  a thorough physical examination of either the Veteran's hips or left knee to allow for diagnosis of any present hip or knee disorders. In the November 2012 VA medical opinion, in recalling what portions of the Veteran's hips and left knee that he had personally examined, the VA fibromyalgia examiner noted only examining the trochanters of the Veteran's knee. Of note, the VA fibromyalgia examiner indicated that the Veteran did not experience tenderness in the trochanters of the left knee upon examination, suggesting that the Veteran did not have a specific left knee disorder. Yet, in the July 2012 VA fibromyalgia medical examination report, the VA fibromyalgia examiner specifically noted that the Veteran experienced pain upon examination of the greater trochanter of the left knee. A medical opinion based upon an inaccurate factual premise is not probative. Reonal v. Brown, 5 Vet. App. 458, 461 (1993). 

Moreover, in the November 2011 VA medical opinion, the VA fibromyalgia examiner specifically stated that the Veteran's left knee and bilateral hip symptomatology "could" be related to fibromyalgia. The Board notes that the VA fibromyalgia examiner's opinion, indicating that all of the Veteran's bilateral hip and left knee pain "could" be related to her already service-connected fibromyalgia, is not probative as it is based upon speculation. See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (finding that medical evidence, which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship). For the reasons stated above, the Board finds that the November 2012 VA medical opinion is inadequate in its findings regarding the nature and etiology of the Veteran's claimed bilateral hip and left knee disorders. Therefore, the Board finds that a thorough VA orthopedic examination to determine the natures and etiologies of the Veteran's claimed bilateral hip and left knee disorders should be provided. See Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that once VA undertakes the effort to provide an examination or opinion, it must provide an adequate one).

Regarding the right ankle disorder, in the November 2012 SSOC, the AMC stated that a VA medical examiner had reviewed the claims file and all medical records prior to providing a "VA medical examination and opinion." The AMC further indicated that the VA examiner noted that the Veteran had a swollen right ankle with tenderness, and diagnosed right lower extremity swelling, rule out deep vein thrombosis. The AMC wrote that a Physical Medicine and Rehabilitation Consultation report, dated September 9, 2011, included a diagnosis of diffuse pain syndrome consistent with fibromyalgia. The AMC then wrote that the Veteran's right ankle pain was found to be associated with her service-connected fibromyalgia. Based on this evidence, as described in the November 2012 SSOC, the AMC denied the Veteran's claim for service connection for a right ankle disorder. 

However, contrary to the report of the AMC's in the November 2012 SSOC, the record contains no indication that the AMC provided the Veteran with a VA orthopedic examination to determine the nature and etiology of her right ankle disorder, as directed in the May 2011 Remand. In the November 2012 SSOC, the AMC suggested that a VA examiner, performing a VA medical examination, diagnosed right lower extremity swelling, rule out deep vein thrombosis. 

However, the diagnosis mentioned in the November 2012 SSOC comes not from a VA medical examination report, but rather from a February 2011 VA treatment record, indicating emergency treatment for claimed right ankle pain. Moreover, in the November 2012 SSOC, the AMC also wrote that a September 2011 VA medical examiner diagnosed the Veteran as having diffuse pain syndrome consistent with fibromyalgia. Although the AMC's report of the September 2011 diagnosis is accurate, the Board notes that the September 2011 VA examiner merely examined the Veteran for symptoms of fibromyalgia. The September 2011 VA examiner did not note performing a thorough examination of the Veteran's right ankle and did not offer any opinion regarding the nature and etiology of any claimed right ankle disorder. 

Despite the AMC's findings in the November 2012 SSOC, the record contains no indication that a VA examiner was ever asked to review the record, perform a thorough physical examination, and provide a medical opinion regarding the nature and etiology of the Veteran's claimed right ankle disorder, as directed in the May 2011 Remand. Therefore, the Board finds that a remand is required so that the Veteran may be provided with such an examination. See Stegall, 11 Vet. App. at 268. 

Regarding the Veteran's gastrointestinal disorder, in September 2006, the Veteran filed a claim for service connection for a gastrointestinal disorder, specifically a peptic ulcer, secondary to medications she had taken for her service-connected back disabilities. Subsequently, the RO provided a VA medical examination in December 2006. In the December 2006 VA medical examination report, the December 2006 VA examiner concluded that the Veteran had GERD, but that no ulcer was present. As no ulcer was present, the VA examiner opined that the Veteran's non-existent ulcer was not due to any service-related disorder. The VA examiner did not opine as to whether the Veteran's diagnosed GERD or other gastrointestinal disorder was related to either service or the medications she had taken for her service-connected disorders. 

Subsequently, in the May 2011 Remand, the Board directed that the AMC provide the Veteran with a VA examination to ascertain if she had any gastrointestinal disorder that was caused by, or was secondary to, her active service or her service-connected disorders. 
 
In a July 2012 VA medical examination report, a VA examiner noted that a December 2007 EGD report showed that the Veteran had anthral type mucosa with chronic gastritis.  The VA examiner noted that subsequent treatment records indicated H. pylori infection, mucosa-associated lymphoid tissue (MALT), and GERD symptomatology. Having provided an examination and reviewed the record, the VA examiner noted that the VA treatment records dated since November 2008 contained no indication that the Veteran was taking medication for gastritis or GERD. Therefore, the VA examiner found that the Veteran did not have either GERD or gastritis subsequent to November 2008. The VA examiner also noted that the Veteran's MALT disorder, diagnosed during the pendency of the appeal, could have been associated with the diagnosed H. pylori infection. The VA examiner specifically noted that, following treatment for the H. pylori infection, the Veteran's diagnosed MALT disorder disappeared. The VA examiner wrote that the Veteran's H. pylori was not caused by the Veteran's service, but did not explain for this opinion. 

The July 2012 VA examiner indicated that the Veteran did not have gastritis or GERD symptomatology after November 2008. However, under the law, the Veteran may still be granted service connection for any disability that was present during the entire six-year pendency of the appeal, dating back to September 2006, even if the  disability is not present or periodically manifests and dissipates. The latter questions are not generally pertinent to a resolution of whether service connection should be granted, but are instead relevant to the determination of an appropriate disability rating, once service connection is granted. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (finding that the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim). 

As the Veteran was diagnosed as having GERD and gastritis prior to November 2008, the VA examiner should have offered an opinion as to whether these diagnosed disorders were either related to service or were secondary to treatment for the Veteran's back disorder. In addition, a December 2012 VA treatment record, recently added to the claims file, includes a current diagnosis for gastritis. Therefore, the July 2012 VA gastrointestinal examiner's findings, indicating that the Veteran's diagnosed gastritis disorder had not been present since November 2008 based solely upon lack of treatment for gastritis since that date, appears to be incorrect in light of recently acquired medical evidence. As noted above, a medical opinion based upon an inaccurate factual premise is not probative. Reonal, 5 Vet. App. at 461.  

Therefore, the Board finds that the AMC/RO should provide additional examinations to determine the respective natures and etiologies of the claimed right ankle, left knee, bilateral hip, and gastrointestinal disorders.  

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO must request the Veteran to identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who provided treatment for the cervical spine disorder, claimed left knee, right ankle, bilateral hip, and gastrointestinal disorders AND WHOSE RECORDS ARE NOT CURRENTLY IN THE CLAIMS FOLDER OR THE ELECTRONIC "VIRTUAL VA" FILE. After securing the necessary releases, the AMC/RO must attempt to obtain all copies of pertinent treatment records identified by the Veteran that are not currently of record. At a minimum, the AMC/RO must seek to procure all VA treatment records dated since November 2, 2011, the date of the last record included in the "Virtual VA" e-folder. 

2. The AMC/RO must arrange for the provision of a VA orthopedics examination, to be performed by a qualified examiner, to determine the respective natures and etiologies of the Veteran's claimed left knee, right ankle, and bilateral hip disorders.  

(a) The claims file, to include the relevant documents in the "Virtual VA" e-folder, and a copy of this Remand will be made available to the VA examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this Remand.

(b) All indicated tests and studies needed to determine the nature and etiologies of the Veteran's claimed left knee, right ankle, and bilateral hip disorders must be performed. 

(c) The VA examiner must provide opinions as to whether any diagnosed left knee, right ankle, or bilateral hip disorder began during active service; is related to any incident of service; or is secondary to or aggravated by treatment for service-connected disabilities, to include the Veteran's service-connected lumbar and cervical spine disabilities. 

(d) In all conclusions, the VA examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The VA examiner is directed to provide a complete explanation for his or her opinion, based on his or her clinical experience, medical expertise, and established medical principles.

(e) If the VA examiner is unable to render the directed opinions without resort to pure speculation, he or she must so state; however, a complete explanation for such a finding must be provided. Examples of types of reasons are the lack of appropriate expertise on the part of the VA examiner, the Veteran being an unreliable historian, the matter being beyond the current state of learning and knowledge in the relevant field of medicine, or a lack of an adequate factual basis in the record upon which to form an opinion.

(f) In rendering this opinion, the VA examiner's attention is drawn to the following specific items of evidence:

(i) The May 1988 service treatment record indicating treatment for a left knee injury that occurred a month prior to examination.

(ii) Subsequent service treatment records indicating treatment for orthopedic disorders, to include back pain treated by medication.  

(iii) The December 2006 VA joints examination report, to include the December 2006 VA left knee and right ankle X-ray reports.

(iv) The January 15, 2008 VA treatment record, in which a VA examiner diagnosed osteoarthritis of the bilateral knees and bilateral ankle pain. 

(v) The July 2008 VA left knee X-ray report.

(vi) The September 2011 VA treatment record, indicating treatment for right ankle pain.

(vii) The Veteran's lay statements.

3. The AMC/RO must arrange for the provision of a VA gastrointestinal examination, to be performed by a qualified examiner, to determine the respective nature and etiology of the any gastrointestinal disorder present during the pendency of the appeal, dating back to September 2006. 

(a) The claims file, to include the relevant documents in the "Virtual VA" e-folder, and a copy of this Remand will be made available to the VA examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this Remand.

(b) All indicated tests and studies needed to determine the nature and etiology of the Veteran's claimed gastrointestinal disorder must be performed. 

(c) The VA examiner must provide opinions as to whether any diagnosed gastrointestinal disorder, in evidence during the pendency of the appeal, began during active service; was related to any incident of service; or was secondary to or aggravated by treatment for service-connected disabilities, to include the Veteran's service-connected lumbar and cervical spine disabilities. 

(d) In all conclusions, the VA examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The VA examiner is directed to provide a complete explanation for his or her opinion, based on his or her clinical experience, medical expertise, and established medical principles.

(e) If the VA examiner is unable to render the directed opinions without resort to pure speculation, he or she must so state; however, a complete explanation for such a finding must be provided. Examples of types of reasons are the lack of appropriate expertise on the part of the VA examiner, the Veteran being an unreliable historian, the matter being beyond the current state of learning and knowledge in the relevant field of medicine, or a lack of an adequate factual basis in the record upon which to form an opinion.

(f) In rendering this opinion, the VA examiner's attention is drawn to the following specific items of evidence:

(i) The service treatment records. 

(ii) The November 2004 VA treatment record, diagnosing the Veteran as having a hiatal hernia with some gastritis.    

(iii) The December 2006 VA gastrointestinal examination report.

(iv) The December 2007 VA EGD report. 

(v) The May 2008 VA treatment record and subsequent treatment records, indicating treatment for MALT and H. pylori infection.

(vi) The July 2012 VA gastrointestinal examination report. 

(vii) The December 2012 VA treatment record, diagnosing the Veteran with esophagitis and gastritis.  

4. Because the reduction of the Veteran's cervical spine disability rating was void ab initio, the AMC/RO will readjudicate the Veteran's claim for an increased disability rating, submitted in February 2007, greater than the now-restored 40 percent, for the cervical spine disability. Although it may conduct this review on the present record, the AMC/RO may conduct any retrospective or current medical examinations to readjudicate the claim. 

5. The AMC/RO must review the claims file and ensure that the foregoing development action has been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. If any VA examination report does not include adequate responses to the specific opinions directed, it must be returned to the providing physician for corrective action. See Stegall, at 271.

6. Thereafter, the AMC/RO must consider all of the evidence of record and readjudicate the claims. If any of the benefits sought are not granted, the AMC/RO must issue an SSOC and allow the Veteran an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


